805 F. Supp. 584 (1992)
Gerald H. FLEISCHFRESSER, et al., Plaintiffs,
v.
DIRECTORS of SCHOOL DISTRICT 200, Body Politic and Corporate, Defendant.
No. 91 C 7780.
United States District Court, N.D. Illinois, E.D.
October 2, 1992.
Robert V. Gildo, William J. Stogsdill, Jr., P.C., Wheaton, Ill., for plaintiffs.
Anthony Gael Scariano, Lawrence Jay Weiner, John D. Dalton, Justino D. Petrarca, Lisa Ann Rapacz, Scariano, Kula, Ellch & Himes, Chtd., Chicago, Ill., John M. Izzo, Scariano, Kula, Ellch & Himes, Chtd., Chicago Heights, Ill., for defendant.

MEMORANDUM AND ORDER
MORAN, Chief Judge.
Plaintiffs complained about the use in an elementary school of the Impressions Reading Series as reading material for grades *585 kindergarten through five. Defendant moved to dismiss and plaintiffs opted to file an amended complaint. They did so file, and defendant again moved to dismiss. Since plaintiffs were relying upon selections from the overall series to claim that the series had as a primary effect the advancement of particular religious views, we asked that the series be submitted to the court. The parties did so and, having reviewed all the material submitted, we grant the motion to dismiss.
The Impression Series has, apparently, generated a certain amount of controversy around the country, with parents having views similar to the plaintiffs complaining to other school boards about the contents. There was indeed some confusion about the submissions here, since the publishers have apparently reduced the number of stories relating to witches and goblins, perhaps as a marketing response to that controversy, and plaintiffs wanted to be sure that the court was aware that defendant was using the prior edition. The court is so aware, and the submission was of the prior edition.
It is not the province of this court, however, to sit as some sort of reviewer of the decisions of local school boards. Plaintiffs must be able to establish that the series fosters a particular religious belief, and a review of the series establishes that it cannot be reasonably concluded that it does so. Judge William B. Schubb, in Brown v. Woodland Joint Unified School District, E.D.Cal. Case No. Civ. X-XX-XXXX, 1992 WL 361696 (April 2, 1992), analyzed at length both the series and the applicable law in granting summary judgment to the defendants. We do not believe it is necessary to revisit his analysis in detail.
The series does contain a few "scary" stories, with spooks of one sort or another  the kind of stories often told around an after-dark fire at camp. But that is a far cry from fostering some pagan cult. The series, as a whole, does make extensive use of folk tales and myths and the world of make-believe in an apparent effort to stimulate interest and attention by appeal to the imagination. It also has many stories about other cultures as well as our own, and a host of other selections. It is, in short, an eclectic collection of material of increasing complexity and difficulty through the grades. Whether or not it is the best available educational medium is up to defendant to decide. It certainly passes constitutional muster.